                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

VIVIAN M. JONES,                              :
                                              :
       Plaintiff,                             :
                                              :
vs.                                           :       CIVIL ACTION NO. 2:18-cv-262-TFM-N
                                              :
GLOBE SPECIALTY METAL, INC.,                  :
a/k/a FERROGLOBE/GLOBE                        :
METALLURGIC, INC., and                        :
FERROGLOBE METALURGIC, INC.,                  :
                                              :
       Defendant.                             :

                                           JUDGMENT

       In accordance with the Memorandum Opinion and Order (Doc. 87) that was entered on

August 13, 2019, it is hereby ORDERED, ADJUDGED, and DECREED that Judgment is

entered in favor of Defendant and against Plaintiff. Plaintiff shall recover nothing by this suit.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.

       DONE and ORDERED this the 13th day of August 2019.

                                      /s/ Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
